Mr. Justice Shepard
delivered the opinion of the Court:
It is conceded that the plaintiffs made out a case entitling them to demand the return of a verdict unless successfully met and overcome by the evidence in support of the defense of suicide. The burden was cast upon the defendant to show that the death of its deceased member was produced by his own intentional act. The question is, Was that evidence, which has been fully set forth above, sufficient to require the court to submit the issue to the jury ?
It will have been observed that the defendant made no attempt to show, from an examination of the body, or the contents of the stomach of the deceased, that his death had probably been produced by laudanum or any other drug capable of producing death. The evidence developed the fact that physicians had been called immediately upon the discovery of the death, but none was called to give evidence. The coroner, who saw the body later in the day, made a thorough examination of it, and was unable to form a judgment as to the cause of death. On the other hand, the plaintiffs offered in evidence the fact, of which the defendant must have known, that the deputy coroner, who was a competent surgeon, had carefully removed the stomach of the deceased, inclosed it in a jar, and sent it to the District chemist for examination.
They then produced that officer as a witness, and proved by him, as we have seen, that he made a careful examination of the stomach and its contents, and found nO‘ trace of laudanum. Nor could he tell that laudanum had been taken into the stomach and absorbed into the system.
*534Now, assuming that the court and jury might take notice that laudanum, though a drug in frequent use, will, if taken in excessive quantities, produce death, still it cannot be contended with any show of reason that the quantity sufficient for the purpose is likewise a fact of common knowledge. If, then, the facts relating to the empty bottle found in the back yard, and the odor emanating from the glass found in the room, be conceded as sufficient to warrant the inference that the deceased had swallowed an ounce of laudanum during the night, there was no evidence whatever tending to show that that quantity, swallowed at once or at intervals during the night, would necessarily, or reasonably have produced the death. The only evidence on the subject was that of the District chemist, who said that he was unable to say how much laudanum would be necessary to kill a healthy man.
With no other evidence than that just referred to, and that tending to show attempts,, within two or three days, to purchase laudanum with suicidal intent, the court was asked to submit the entire evidence to the jury and permit them, if they could be so persuaded, to infer, first, that the death of deceased had heen produced by laudanum; and, second, that it had been swallowed for that purpose. In other words, the court was asked to permit one fact to be inferred from circumstances in evidence in order that it might be taken as the foundation for the inference of another fact necessary to the defense, and of which there was no other evidence direct or circumstantial. Clearly this was asking too much. As said by Hr. Justice Strong, in speaking for the Supreme Court of the United States: “ We do not question that a jury may be allowed to presume the existence of a fact in some cases from the existence of other facts which have been proved. But the presumed fact must have an immediate connection with or relations to the established fact from which it is inferred. If it has not, it is regarded as too remote. The only presumptions of fact which the law recognizes are immediate inferences from facts proved. Remarking upon this *535subject in United States v. Ross, 92 U. S. 281, 284, we said: ‘ Whenever circumstantial evidence is relied upon to prove a fact, the circumstances must be proved, and not themselves be presumed.’ [Referring to the rule laid down in Starkie on Evidence, page 80, we added: ‘ It is upon this principle that courts are daily called upon to exclude evidence as too remote for the consideration of the jury. The law requires an open and visible connection between the principal or evidentiary facts and the deductions from them, and does not permit a decision to be made upon remote inferences. Best on Ev. 95. A presumption which a jury may make is not a circumstance in proof, and it is not, therefore, a legitimate foundation for a presumption. There is no open and visible connection between the fact out of which the first presumption arises and the fact sought to be established by the dependent presumption. Douglass v. Mitchell, 35 Pa. St. 440.’ ” Manning v. Insurance Co., 100 U. S. 693, 697. See, also, Weaver v. B. & O. RR. Co., 3 App. D. C. 436, 454; Davis v. United States, 18 App. D. C. 468, 496.
In the light of these principles, it is clear that there was no error in the action of the court, and the judgment will be affirmed, with costs. It is so ordered. Affirmed.